Citation Nr: 0028405	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-12 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from November 1981 to 
September 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 

The Board notes that in November 1999, the veteran submitted 
a private audiology report to the Board on appeal.  Under 
38 C.F.R. § 20.1304(c) (1999), a veteran is entitled to 
review by the agency of original jurisdiction of additional 
evidence accepted by the Board which has not been previously 
submitted to and reviewed by the RO, unless the veteran 
waives such a right.  In the present case, the veteran 
submitted a valid waiver of the right to review of the 
evidence by the agency of local jurisdiction, and the Board 
may proceed with appellate review.


FINDINGS OF FACT

1.  An unappealed rating decision in December 1996 denied the 
veteran's request to reopen a previously denied claim of 
entitlement to service connection for hearing loss.

2.  The evidence received since December 1996 includes a VA 
audiology report showing speech recognition ability of 88 
percent in the left ear, a private audiology report showing 
an auditory threshold above 26 decibels for the right ear at 
three frequencies, and an opinion from a VA audiologist that 
the veteran's symptoms were related to noise exposure, and 
that the veteran's history was notable for military noise 
exposure. 

3.  It is reasonably probable that the veteran's hearing loss 
is related to noise exposure in service.



CONCLUSIONS OF LAW

1.  The December 1996 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  The evidence received since the December 1996 rating 
decision is new and material, and the veteran's claim for 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. §§  3.102, 
3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1996 the RO denied the veteran's request to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, previously denied by the RO in August 
1985.  The August 1985 decision was based on the fact that no 
hearing loss was shown in service, as well as the fact that a 
VA audiology examination conducted in June 1985 also did not 
show the presence of hearing loss.  The December 1996 
decision was based on a determination by the RO that the 
veteran had not submitted any new evidence in support of his 
claim.  The veteran was notified of the RO's decision that 
same month.  He did not file a notice of disagreement and 
substantive appeal and the decision became final.  See 
38 U.S.C.A. § 7105(b)(1), (c) (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999); Person v. Brown, 5 Vet. App. 449, 
450 (1993).

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  When it is determined that new 
and material evidence has been submitted, VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis musts be 
applied.  See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); 
Hodge, supra.  The first step is to determine whether new and 
material evidence has been received, under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well grounded, 
under 38 U.S.C.A. § 5107(a).  In making that determination, 
all of the evidence of record is to be considered and 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-6 (1995).  Third, if the claim is found to be well 
grounded, then the merits of the claim may be evaluated, 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107 has been met. 

The Board notes that the RO, in May 1998, denied reopening 
the veteran's claim on the grounds that new and material 
evidence had not been submitted.  The RO discussed the pre-
Hodge standard for new and material evidence, informing the 
veteran that in order to reopen a claim on the basis of new 
and material evidence, there must be a reasonable probability 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome.  
However, in an August 1998 Statement of the Case (SOC), the 
RO addressed solely the issue of whether the veteran's claim 
was well grounded.  The Board finds that, in view of the 
Board's determination that the veteran has presented new and 
material evidence sufficient to reopen his claim, the RO's 
failure to notify the veteran of the Hodge definition of new 
and material evidence (that is, evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim. 38 C.F.R. § 3.156(a); see generally 
Hodge, 155 F.3d 1356) to be harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board notes that in Barnett v. Brown, 8 Vet.App. 1 
(1995); affirmed 83 F.3d 1380 (Fed. Cir. 1996); it was 
determined that the statutory scheme in 38 U.S.C.A. §§ 5108 
and 7104 establishes a legal duty for the Board to consider 
new and material issues regardless of the RO's actions.  The 
Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and that 
before the Board may reopen such a claim , it must so find.

In deciding whether new and material evidence has been 
submitted, the evidence to be reviewed is that which has been 
submitted since the last decision that disallowed the claim 
on any basis.  At the time of the December 1996 rating 
decision, the evidence of record consisted of service medical 
records that were negative for treatment for, or complaint 
of, hearing loss, and a June 1985 VA examination report that 
noted normal hearing bilaterally.  The evidence submitted 
since December 1996 consists of VA treatment records dated in 
December 1997, and the results of a private audiology 
examination conducted in October 1999.   

Under the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

The December 1997 VA treatment records reported an assessment 
of "mild sensorineural notch at 3000 Hertz in the right ear, 
consistent with probable cochlear site of lesion related to 
noise exposure.  Hearing loss is not sufficient to warrant a 
hearing aid at this time."  The report further noted that 
the veteran's history was notable for military noise 
exposure.

In addition, the treatment records contained the results of 
an audiological evaluation with pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
30
20
LEFT
10
10
15
15
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear, and 88 percent in the left ear.  

The October 1999 private audiology report revealed auditory 
thresholds in the right ear to be above 26 decibels at 2000, 
3000, and at 4000 Hertz.  The report noted that the veteran 
believed his deafness was caused by his military service.  

Following a careful review of all the evidence in this case, 
the Board finds that the veteran has presented new and 
material evidence as defined by 38 C.F.R. § 3.156.  The RO 
previously denied service connection for bilateral hearing 
loss on the grounds that there was no evidence of hearing 
loss.  The evidence received since December 1996 establishes 
the presence of a bilateral hearing loss disability for VA 
purposes.  The Board notes that the December 1997 VA 
treatment records showing speech recognition ability of 88 
percent in the left ear indicate that the veteran has a 
hearing loss disability in the left ear, for VA purposes.  In 
addition, the private audiology results showing auditory 
thresholds above 26 decibels at three frequencies in the 
right ear indicate that the veteran has a hearing loss 
disability in the right ear, for VA purposes.  Accordingly, 
the Board finds that new and material evidence has been 
received, and that the veteran's claim of entitlement to 
service connection for bilateral hearing loss is reopened.

When a claim is reopened on this basis, VA must next 
determine whether that claim is well-grounded.  A well-
grounded claim for service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Epps v. Gober, 
126 F.3d. 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498 (1995).  

As noted above, the veteran has submitted evidence of a 
current hearing loss disability.  In addition, the Board 
notes that the VA physician reported that the veteran's 
history was notable for military noise exposure, and that the 
veteran's symptoms were related to noise exposure.  The Board 
therefore finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
Epps, supra; Caluza, supra.  That is, the Board finds that 
the veteran has presented a claim which is not implausible 
when his contentions and the evidence of record are viewed in 
the light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed and that the duty to assist has been 
met.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1131.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  In addition, VA regulations recognize 
that hearing loss, as an organic disease of the nervous 
system, may be presumed to have been incurred in service 
although not shown in service, if manifested to compensable 
degree within one year of service.  See 38 C.F.R. §§ 3.307, 
3.309.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board notes that, although no hearing loss was noted in 
service or within the one year presumptive period, the VA 
audiologist opined that the veteran's symptoms were related 
to noise exposure, and that the veteran's history was notable 
for military noise exposure.  The record contains no evidence 
that hearing loss was caused by post-service noise exposure, 
such as evidence that following separation, the veteran 
pursued an occupation that exposed him to loud noise.  
Indeed, during the VA examination in July 1985, the veteran 
reported a history of noise exposure in service.  While the 
veteran's hearing was reported to be normal at that time, the 
Board finds that the veteran's consistent complaints of noise 
exposure in service to be credible and are accepted.  
Following a careful review of the evidence, the Board finds 
that a reasonable doubt arises as to whether the veteran was 
exposed to hazardous noise in service, resulting in bilateral 
hearing loss.  Under 38 C.F.R. § 3.102, when reasonable doubt 
arises, "such doubt will be resolved in favor of the 
claimant."  Accordingly, resolving all reasonable doubt in 
the veteran's favor, the Board concludes that the veteran's 
bilateral hearing loss was incurred in service as a result of 
exposure to noise. 


ORDER


Service connection for bilateral hearing loss is granted



		
	STEVEN L. COHN 
	Veterans Law Judge
	Board of Veterans' Appeals

 

